            Case 3:20-cv-00448-HZ        Document 14       Filed 02/26/21      Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

WARREN SARON Y.,1                                     Civil No. 3:20-CV-00448-HZ

       Plaintiff,

       v.                                             ORDER FOR REMAND

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

       Defendant.


       Based on the stipulation of the parties, it is ORDERED that the above-captioned case be

REVERSED and REMANDED for further administrative proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). On remand, the Appeals Council will direct this case be assigned to

another Administrative Law Judge (ALJ). The ALJ will reevaluate the opinion evidence of

record; reevaluate Plaintiff’s alleged symptoms; and, as warranted, reevaluate Plaintiff’s

maximum residual functional capacity. As warranted, the ALJ will obtain vocational expert

testimony to clarify the effect of the assessed limitations on Plaintiff’s ability to perform other

work in the national economy. The ALJ will take any further action needed to complete the

administrative record and will issue a new decision.

///

///

///




1
 In the interest of privacy, this Order uses only the first name and the first initial of the last name
of the non-governmental party.

Page 1 ORDER - [3:20-CV-00448-HZ]
         Case 3:20-cv-00448-HZ         Document 14       Filed 02/26/21      Page 2 of 2




       Plaintiff is entitled to reasonable attorney fees, expenses, and costs under the Equal

Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

       IT IS SO ORDERED

       Dated: _______________________.
               February 26, 2021


                                             ____________________________________
                                             MARCO A. HERNÁNDEZ
                                             UNITED STATES DISTRICT JUDGE




Page 2 ORDER - [3:20-CV-00448-HZ]
